Citation Nr: 1143335	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disorder secondary to service-connected disability of postoperative excision of exostosis from navicular of right foot, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple extremity arthritis secondary to service-connected disability of postoperative excision of exostosis from navicular of right foot, and if so, whether service connection is warranted for the claimed disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

The Board remanded these matters to the RO in December 2008 for proper VCAA notice for new and material claims and to obtain Social Security Administration disability records.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the July 2009 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

In September 2009, the Board remanded these issues to the RO to obtain the Veteran's VA treatment records at Beaumont VA Outpatient Center from 2007 to the present.  After obtaining these records, the RO continued the denial of the Veteran's request to reopen his service connection claim for a bilateral hip disorder (as reflected in the August 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In rating decisions dated in June 2011 and July 2011, the RO granted entitlement to service connection for post operative iatrogenic varus hind foot, cavus foot and sural nerve injury of the left foot with degenerative changes of the metatarsophalangeal joint and a major depressive disorder, respectively.  As the Veteran received the full grant of benefits on appeal with respect to these service connection claims, these issues are no longer before the Board.  

The claims to reopen entitlement to service connection for multiple arthritis of the lower extremities and entitlement to service connection for a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2003, the RO denied the Veteran's claim to reopen entitlement to service connection for a bilateral hip disorder and the Veteran did not appeal this decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the August 2003 rating decision was not of record at the time of that decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral hip disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the August 2003 rating decision is new and material and the claim of entitlement to service connection for a bilateral hip disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  For reasons explained in detail below, the Veteran's claim of entitlement to service connection for a bilateral hip disorder is found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence
 
An unappealed rating decision dated in August 2003 denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder as the issue was previously denied in November 2002 due to no evidence of treatment in service and the Veteran did not provide new and material evidence.  The relevant evidence of record at the time of the August 2003 rating decision consisted of service treatment records, VA treatment records from January 2002 to January 2003 and VA examinations dated in July 2002 and July 2003.  The Board notes that in September 2003 the Veteran specifically requested that his service connection claim for a bilateral hip disorder be reopened.  Thus, the Board does not interpret this statement from the Veteran has a notice of disagreement with the November 2002 or August 2003 rating decisions.  There is no other statement from the Veteran that may be construed as a notice of disagreement with the November 2002 or August 2003 rating decisions within the one year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Furthermore, the information gathered with respect to the Veteran's claim within the one year period from the November 2002 and August 2003 rating decisions did not provide any new or material evidence with respect to his claim for a bilateral hip disorder.  Therefore, the Board finds that the November 2002 rating decision that denied entitlement to service connection for a bilateral  hip disorder and the August 2003 rating decision that denied the Veteran's request to reopen the previously denied service connection claim for a bilateral hip disorder sre final.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

In September 2003, the Veteran requested to reopen his VA claim for a bilateral hip disorder.  The Veteran contends that his bilateral hip disorder is secondary to his service-connected disability of post-operative excision of exostosis from the navicular of the right foot.  Evidence received since the August 2003 rating decision includes VA treatment records, VA examination reports dated in September 2004 and September 2006 and a transcript of the August 2008 Board hearing.  The September 2006 VA examination provides the Veteran with a diagnosis of degenerative joint disease of the hip.  The Board finds that this evidence is new in that it shows  that the Veteran has a current diagnosis of a bilateral hip disorder, which was not of record at the time of the August 2003 rating decision.  In addition, the evidence is material as it pertains to an unestablised fact that the Veteran has a current diagnosis of his claimed disorder.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010) (clarifying that medical evidence of a nexus was not needed to reopen the claim because the Veteran also submitted evidence establishing a current diagnosis that related to another unestablished fact).  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a bilateral hip disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hip disorder is reopened and the appeal is granted to that extent only.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary to comply with the previous remand directive and to develop further the Veteran's service connection claim for a bilateral hip disorder.

In the September 2009 Board remand the Board requested that the Veteran's treatment records from Beaumont VA Outpatient Center from 2007 to the present should be associated with the claimds file and to readjudicate the Veteran's claims based on all of the evidence of record with a supplemental statement of the case.  A review of the record indicates that VA obtained the VA treatment records, but did not readjudicate the Veteran's claim to reopen entitlement to service connection for multiple extremity arthritis and issue a supplemental statement of the case.  Based on the foregoing, the Board finds that additional action is necessary in accordance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Board observes that the Veteran was provided with a VA examination in September 2006.  The examiner determined that the Veteran has a current diagnosis of bilateral degenerative joint disease of the hip.  He provided the opinion that the Veteran's degenerative joint disease of the hip is not related to service-connected right foot exostosis, status post excision of the navicular bone, as the radiological findings are consistent with an individual of his age. The Board notes that during the course of this appeal, the Veteran was granted service connection for major depressive disorder, degenerative changes of the lower spine and post operative iatrogenic varus hind foot, cavus foot and sural nerve injury of the left foot with degenerative changes of the metatarsophalangeal joint.  Although it appears that the examiner's rationale that the degenerative joint disease is consistent with the Veteran's age, may also be applied to the other service-connected conditions, the examiner did not specifically address whether the Veteran's current hip disorder is caused by or aggravated by his other service-connected disorders.  The September 2006 VA examination documented that the Veteran's bilateral hip pain with stiffness began in 2002 after he was walking and his back gave out.  Thus, the evidence indicates that the Veteran's bilateral hip disorder may be related to the Veteran's service-connected back disorder.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination to determine if the Veteran's bilateral hip disorder is related to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for a bilateral hip disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's degenerative joint disease of the hips and any other hip disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by OR aggravated by the Veteran's service connected bilateral foot disorder and/or back disorder.  The examiner should provide a complete rationale for all conclusions reached.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims to reopen entitlement to service connection for multiple arthritis of the lower extremities and entitlement to service connection for a bilateral hip disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


